McAvoy, J.
(dissenting). The plaintiff seeks a declaratory judgment which would adjudge that she is the illegitimate daughter of the defendant and that defendant be directed to execute and deliver to plaintiff a certificate of plaintiff’s birth. Further necessary declarations appropriate to this relief are also asked.
It is admitted by the nature of the motion in legal fiction that the defendant is the mother of the plaintiff; that plaintiff is an illegitimate child and was born in June, 1891, in Rothesay, Province of New Brunswick, Dominion of Canada; that the laws of New Brunswick enact that “ a certificate of plaintiff’s birth may now be executed by a person having knowledge of all the facts surrounding said birth, and said certificate may now be recorded there; ” that there are no public records of plaintiff’s birth in New Brunswick; “ that there is no one now living other than this *566defendant who knows all the facts surrounding plaintiff’s birth and no one now living other than this defendant who can execute the certificate aforesaid; ” that “ plaintiff has remainder interests in the estate disposed of by the last will and testament of her great grandfather on her mother’s side, James Parker, deceased, and like interests in the estate disposed of by the last will and testament of her grandfather, Richard T. Parker, defendant’s father, and that she has like interests under a certain deed of trust which created an equitable life estate for the benefit of defendant; ” that defendant by reason of her ancestry is eligible and is a member of numerous patriotic societies, including the Colonial Dames of America and the Daughters of the American Revolution, and enjoys the social advantages of such ancestry.
These are the material allegations of facts which make up plaintiff’s right, for which she seeks this remedy.
The grounds of dismissal of the complaint, as urged by defendant, are that it appears on the face thereof that the said complaint does not state facts sufficient to constitute a cause of action and that the complaint shows that the court has not jurisdiction of the subject of the action; that from the facts declared upon the plaintiff should be left to relief by existing forms of action as the same are adequate to secure all relief to which the plaintiff is entitled; that it is manifest in the pleading itself that since assumption of jurisdiction by the court is discretionary with the court, no facts are alleged sufficient to authorize the court to assume jurisdiction of this action.
The cardinal rule is that no judgment merely declaratory of a party’s right will be rendered unless it will serve some practical purpose in respect of that right now actually necessary to be enforced or declared. Unless a present right depends on the decision no determination will be made of a future right. It is the invariable practice to await the event on which such right hangs so that all who have a right to be heard thereon may submit their proof and argument against the claim proposed to be urged.
A present or prospective controversy should be shown to exist and all parties concerned in the adjudication should be summoned to answer the action so that such judgment as is rendered will be upon the matters involved res adjudicata.
A decision on plaintiff’s pleading would establish the fact of relationship to the defendant as against the defendant, but would give no property rights against others not parties to this action and hence be of no avail hereafter to her as against other claimants of her alleged interests.
Though the plaintiff may be entitled to interests in remainder *567because of being the illegitimate daughter of the defendant, the heirs, next of kin, representatives, devisees and legatees of the testators, and the creator of the trust in which she claims rights, would not be bound by a decision in this action as they are not parties to this action nor in privity with the parties. What interests are hers in remainder, whether vested or contingent, nowhere appears. Her rights may depend in remainder on an event which may never happen.
If no one interested in the interests in remainder to which plaintiff claims she is entitled could be bound by a judgment declaring plaintiff to be the illegitimate daughter of the defendant, such a judgment “ will serve no present practical purpose ” and should not be rendered.
A judgment here can go no further than to declare plaintiff a bastard daughter of defendant, would bind only defendant and plaintiff, would give no property right, present or future, grant no patent of entry to a social status based on defendant’s membership in patriotic societies and otherwise be a mere brutum fulmen as to future temporalities, accomplishing nothing but disgrace in the present.
The order should be reversed and the motion granted.
Martin, J., concurs.
Order affirmed, with ten dollars costs and disbursements, with leave to defendant to answer within twenty days from service of order with notice of entry thereof upon payment of said costs.